Title: Notes on Territorial Claim of New Hampshire, 1780
From: Madison, James
To: 


About the year 1630 a grant was made by Chas I to Capt. Mason, of a tract of Country call’d by him N. H. beginning at the mouth of Piscataqua river & to extend 60 miles into the Country about north. Then to begin at the head of Nahumkeeg river & to extend 60 miles abt west into the country & so to cross over to the end of the 60 miles aforesd. without jurisdiction, wch Till about the 1680 was exercised with the acquiescence of the inhabitants by Massachussetts, over the grant itself & such parts of the country back of it as was from time to time settled. About this time civil Govt. was established over N. Hamshire by the King without specifying its limits. About the 1738. a line was settled between N. H. & Mass: by Commisrs. appointed by the Crown, according to their present possessions; extending Westward till it should meet with his Majesty’s other Govts. The Comissrs. to the Governors of the former have since been conformable to the sd. settlement; by which as well as by other acts of the Crown & especially that relating to fort Drummer it appears that the territory of N. H. should extend to the twenty mile line. prior the year 1764. the Govr. of N. H. had granted upwards of 130 townships 6 miles square each in the territory thence called N. H. grants, lying between Connecticut river & the 20 Mile line upon wch. not less than 10,000 souls settled. In the year 1764 on an exparte hearing at the instance [of] L. Govr. Colden of N. Y. who wished to regrant the land & made imme[n]se sums therefrom. a decree of the King in Council extended the jurisdiction of that State to Connecticut river. The Govt. of N. H. was prior to the revolution taking measure[s] in conjunction wth. the Inhabts. west of the River to obtain a reversal of the decree, and had made such progress therein, that a prohibition agst. further grants had issued to the Govt. of N. Y.
